Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-5 are pending and are presented for this examination.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/14/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Instant claim 1 requires 30-70% by weight of calcium compound and magnesium oxide or magnesium hydroxide in a balance.  The term “magnesium oxide or magnesium hydroxide in a balance” is unclear as to whether the balance consists of magnesium oxide or magnesium hydroxide or the balance comprising magnesium oxide or magnesium hydroxide.    In view of claims 2 and 4 further comprising 1-10% of a third and fourth element in addition to claimed calcium compound and magnesium oxide or magnesium hydroxide, recitation “magnesium oxide or magnesium hydroxide in a balance” is interpreted as a balance comprising magnesium oxide or magnesium hydroxide.
Claim 2 recites the limitation "the ceramic powder" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
As a result of rejected claim 1, all dependent claims are also rejected under the same statue.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by EP’944 (EP0835944A1).
As for claim 1, EP’944 anticipated an annealing separator for a grain oriented magnetic steel sheet, the annealing separator composed of 50% Al2O3, 30% of CaO, 15% of MgO and 5% of SrSO4.   Hence, 30% CaO is within presently claimed 30-70% by weight of a calcium compound.  Since the balance comprising MgO, Al2O3 and SrSO4, it supports instant claimed “magnesium oxide or magnesium hydroxide in a balance”.
As for claim 4, 5% of SrSO4 meets instant claimed limitation.
As for claim 5, CaO meets instant claimed calcium compound made of CaO.
Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by JP’381 (JPS64-79381).
As for claim 1, JP’381 anticipated an annealing separating agent for a final box annealing of a grain oriented steel sheet with Inventive Example 32 (Table 3 of Page 6) comprising CaAl2O4 40% with balance consisting of MgO and Al2O3.   40% CaAl2O4 meets instant claimed 30-70% by weight of a calcium compound.
As for claim 5, JP’381 also discloses calcium compound can be CaSiO3. (Table 3)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over JP’143 (JP2000104143A).
As for claim 1, JP’143 discloses Inventive Example 1 (paragraph [0042 lines 416-419) a separating agent comprising 30 parts by weight of MgO and 10 parts by weight of Al2O3 with respect to 100 parts by weight of CaO.   Hence, CaO is calculated to be 100/(100+30+10)=71.42% by weight of the total solid content (i.e. total amount of MgO, CaO and Al2O3).  71.42 is considered close to instant claimed 30-70%.  Since the balance consists of MgO and Al2O3, it meets instant claimed “magnesium oxide or magnesium hydroxide in a balance”.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.

As for claim 2,  JP’143 Inventive Example comprising Al2O3 which is calculated to be 10/(100+30+10)=7.142% by weight of the total solid content (i.e. total amount of MgO, CaO and Al2O3).   Hence, 7.142% is within presently claimed 1-10%.  Al2O3 is considered ceramic powder as required by instant claim 2.
As for claim 3, Al2O3 meets instant claimed ceramic powder.
As for claim 4, JP’143 further discloses 3 parts by weight of strontium sulfate can be included in the separating agent. (paragraph [0046] line 466)  In view of strontium sulfate has a formula of SrSO4, it meets instant claimed 1-10% SrSO4.
As for claim 5, CaO  meets instant claimed calcium compound.
Claims 1 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Iguchi (JPH11343579 from IDS).
As for claim 1, Iguchi discloses an annealing separator comprising MgO 50% or less and CaO, Al2O3, CaSiO3, SiO2 is 50% or more. (paragraph [0067 last four lines)   Hence, Iguchi suggests 50% or more by weight of a calcium compound and the balance comprising MgO. 50% or more overlaps instant claimed 30-70%.
As for claim 5, Iguich’s CaO, CaSiO3 meets instant claimed calcium compound.

Claims 1 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shingaki (US 20150318092 from IDS).
As for claim 1, Shingaki discloses an annealing separator comprising alumina (Al2O3 ) or calcia (CaO) as the main component which suggests 50% or more and the remaining balance is MgO. (paragraph [0069])   Hence, Shingaki suggests 50% or more by weight of a calcium compound and the balance comprising MgO. 50% or more overlaps instant claimed 30-70%.
As for claim 5, Shingaki’s CaO meets instant claimed calcium compound.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNY R WU whose telephone number is (571)270-5515.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNY R WU/Primary Examiner, Art Unit 1733